DETAILED ACTION
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 re rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 9, and 16, the limitations “the second set of engines being independent from the first set of engines and being coupled to the first set of engines to receive data therefrom,” are not understood by the examiner. If the second set of engines are independent from the first set of engines then how can the second set of engines also be coupled to the first set of engines to receive data. If the second set of engines is coupled to the first set of engines to receive data, then the second set of engines would clearly be dependent on the first set of engines. Therefore, it is not understood how the second set of engines can be both independent of the first set of engines and dependent on the first set of engines.
The limitations “the fourth set of engines being independent from the third set of engines and being coupled to the third set of engines to receive data therefrom,” are not understood by the examiner. If the fourth set of engines are independent from the third set of engines then how can the fourth set of engines also be coupled to the third set of engines to receive data. If the fourth set of engines is coupled to the third set of engines would clearly be dependent on the third set of engines. Therefore, it is not understood how the fourth set of engines can be both  independent of the first set of engines and dependent on the third set of engines. 

Claims 2 – 8, 10 – 15, and 17 – 20 depend on claims 1, 9, and 16, respectively, therefore the claims are also rejected under U.S.C. 112 (pre-AIA ) second paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Swamy et al (US 2019/0384640).
As to claim 1, Swamy et al figure 1 shows and teaches a method for documents data ingestion (paragraph [0020]...the virtual automated assistance system supports automation of knowledge work such as application delivery and management, testing, document oriented processes etc. The framework enables providing services such as but not limited to, automated ingestion of textual input) in a question answering (QA) system (paragraph [0035]...virtual automated assistance system 100 can determine via explicit questioning of the users posing the task requests or implicitly via various factors the efficiency improvements afforded by the virtual automated assistance system 100 ; paragraph [0032]... Portions of the historical data can be stored in a non-transitory processor-readable storage medium which is local to a machine that executes the virtual automated assistance system 100 such as the data storage 120), the method comprising:
deciding (paragraph [0039]...a user-selectable process block, such as the process block 10611, within a block selection area 1422 of the interactive GUI 142) to ingest the documents data through a first plurality of sub-pipelines (1061, 1062, 1065) including a first sub-pipeline (1061) having a first set of engines (10611,  10612, 1061a)  and a second sub-pipeline (1062) having a second set of engines (10621,  10622, 1062b), the second set of engines being independent (Examiner’s Note: the first sub-pipeline (1061) and the second sub-pipeline (1062) are in parallel so when data is flowing in just one direction (left to right or right to left) then the first sub-pipeline (1061) and the second sub-pipeline (1062) are independent of each other) from the first set of engines and being coupled to the first set of engines to receive data therefrom (Examiner’s Note: the first sub-pipeline (1061) and the second sub-pipeline (1062) both transmit data and receive data from the Pipeline Studio 102 and the Performance Monitor 108, therefore the second set of engines is coupled to the first set of engines to receive data therefrom); 
determining a first subset of the documents data (paragraph [0036]...the historical data 112 can include respective data subsets 212.sub.1 . . . 212.sub.c which pertain to each of the services that are to be generated);
deciding (paragraph [0039]...a user-selectable process block, such as the process block 10611, within a block selection area 1422 of the interactive GUI 142) to ingest the first subset through a second plurality of sub-pipelines (1063 and 1064)  including a third sub-pipeline (1063)   having a third set of engines (10631,  10632, 1061c) and a fourth sub-pipeline (1064) having a fourth set of engines (10641,  10642, 1064d), the fourth set of engines being independent (Examiner’s Note: the third sub-pipeline (1063) and the fourth sub-pipeline (1064) are in parallel so when data is flowing in just one direction (left to right or right to left) then the third sub-pipeline (1063) and the fourth sub-pipeline (1064) are independent of each other) from the third set of engines and being coupled to the third set of engines to receive data therefrom (Examiner’s Note: the third sub-pipeline (1063) and the fourth sub-pipeline (1064) both transmit data and receive data from the Pipeline Studio 102 and the Performance Monitor 108, therefore the fourth set of engines is coupled to the third set of engines to receive data therefrom), 
and at least one of the sets of engines of the second plurality of sub-pipelines and one of the sets of engines of the first plurality of sub-pipelines being members of a common class of engines (paragraph [0051]...process blocks 10611 – 1064d...process blocks includes a title 9002 that is indicative of a function of the process block, an icon 9004 which is indicative of the type of process block and the in and out ports 9006, 9008 respectively for receiving data to and outputting the data from the component process being represented by the process block. Various types of process blocks are made available on the virtual automated assistance system 100 such as but not limited to process blocks representing services that automate one or more component processes, operational process blocks that carry out specific operations and the like) (Examiner’s Note: The same process block can be in multiple different pipelines since they are user selectable);
selecting (paragraph [0034]... the pipeline selector 1046 selects at least one of the pipelines 106.sub.1 . . . 106.sub.n for executing the task specified in the task request 130) output data (paragraph [0034]...the task output 150 from the automatically executed task can take many forms. The task output 150 can include textual output such as a response to a question posed in the task request 130) from the second plurality of sub-pipelines over corresponding output data from the first plurality of sub-pipelines; and
generating a knowledge base based at least in part on the selected output data (paragraph [0034]...the task output 150 can include changes made to other external computer systems 160 such as but not limited to, ticketing platforms that resolve technical glitches in computer systems, hotel or travel reservation systems, billing enquiries to name a few ; paragraph [0035]...the virtual automated assistance system 100 also includes a performance monitor 108 which monitors the performance of the various pipelines across the different domains. The performance monitor 108 also includes a report generator 182 which generates reports 1084 that convey the performance statistics of the virtual automated assistance system 100).

As to claim 2, Swamy et al figure 1 shows and teaches the method, wherein the second plurality of sub-pipelines (1063 and 1064) includes a set of engines (10621, 10622, 1062b), selected from the group consisting of an extension of a set of engines of one of the first plurality of sub-pipelines (1061 and 1062) and an extension of a set of engines (paragraph [0031]...third party services for use in constructing the pipelines 106.sub.1 . . . 106.sub.n. Third party services can include, for example, ML-based automatic task execution services which are created and made available either freely or at a cost on public resources like the internet) of an abstract sub-pipeline (106n)  associated with a set of engines of one of the first plurality of sub-pipelines (paragraph [0051]...process blocks 10611 – 1064d...process blocks includes a title 9002 that is indicative of a function of the process block, an icon 9004 which is indicative of the type of process block and the in and out ports 9006, 9008 respectively for receiving data to and outputting the data from the component process being represented by the process block. Various types of process blocks are made available on the virtual automated assistance system 100 such as but not limited to process blocks representing services that automate one or more component processes, operational process blocks that carry out specific operations and the like)

As to claim 3, Swamy et al figure 1 shows and teaches the method, wherein the first plurality of sub-pipelines (1061, 1062, 1065) further includes a fifth sub-pipeline (1065)  having a fifth set of engines (10651,  10652, 1065d), the fifth set of engines being independent (Examiner’s Note: the first sub-pipeline (1061) and the fifth sub-pipeline (1065) are in parallel so when data is flowing in just one direction (left to right or right to left) then the first sub-pipeline (1061) and the fifth sub-pipeline (1065) are independent of each other)  from the first set of engines (10611,  10612, 1061a) and being independent from the second set of engines (10621,  10622, 1062b), and the fifth set of engines being coupled to the first set of engines to receive data therefrom (Examiner’s Note: the first sub-pipeline (1061) and the fifth sub-pipeline (1065) both transmit data and receive data from the Pipeline Studio 102 and the Performance Monitor 108, therefore the fifth set of engines is coupled to the first set of engines to receive data therefrom).

As to claim 4,  Swamy et al figure 1 shows and teaches the method, further comprising: ingesting (paragraph [0020]...the virtual automated assistance system supports automation of knowledge work such as application delivery and management, testing, document oriented processes etc. The framework enables providing services such as but not limited to, automated ingestion of textual input)  the documents data through the first plurality of sub-pipelines (1061, 1062, 1065); and ingesting the first subset (paragraph [0036]...the historical data 112 can include respective data subsets 212.sub.1 . . . 212.sub.c which pertain to each of the services that are to be generated) through the second plurality of sub-pipelines (1063 and 1064)  in parallel with the ingesting the documents data through the first plurality of sub-pipelines.

As to claim 5, Swamy et al figure 1 shows and teaches the method, wherein determining the first subset (paragraph [0036]...the historical data 112 can include respective data subsets 212.sub.1 . . . 212.sub.c which pertain to each of the services that are to be generated) includes determining the first subset based at least in part on a difference selected from the group consisting of a difference between sub-pipeline input data and a difference between sub-pipeline model components (paragraph [0037]...the outcomes or predictions produced by each of the trained ML models can be compared to the outcomes in the historical data 112 to determine the accuracy of the predictions produced by each of the trained ML models. The scores enable determining if the predictions from the trained ML models are accurate and if any errors exist. Based on the scores, the model selector 206 can be configured to automatically select the highest scoring ML model for publishing as a service on the virtual automated assistance system 100).

As to claim 6, Swamy et al figure 1 shows and teaches the method, further comprising deselecting (paragraph [0041]...pipeline selector 1046) output data previously selected from the second plurality of sub-pipelines (1063 and 1064) , wherein the knowledge base is not based on the deselected output data (paragraph [0041]... a channel such as an email inbox or a chat window may be exclusively dedicated to a pipeline so that task requests received on that channel are automatically directed to that particular pipeline).


As to claim 7, Swamy et al figure 1 shows and teaches the method, further comprising deciding to ingest additional documents data through a third plurality of sub-pipelines (1066, 1067) including a sixth sub-pipeline (1066) having a sixth set of engines (10661,  10662, 1066f)and a seventh sub-pipeline (1066, 1067)  having a seventh set of engines (10671,  10672, 1067g), the seventh set of engines being independent from the sixth set of engines and being coupled to the sixth set of engines to receive data therefrom, and at least one of the sets of engines of the third plurality of subpipelines being a member of the common class, wherein generating the knowledge base includes generating the knowledge base based at least in part on output data from the third plurality of sub-pipelines (paragraph [0029]...virtual automated assistance system 100 for building one or more pipelines 106.sub.1, 106.sub.2 . . . 106.sub.n (wherein n is a natural number). Each of the pipelines 106.sub.1 . . . 106.sub.n is configured to automatically execute a corresponding task for a task owner within a task domain) (Examiner’s Note: the third plurality of sub-pipelines is constructed in a similar fashion as the first and second plurality of sub-pipelines). 

As to claim 8, Swamy et al figure 1 shows and teaches the method, further comprising:
determining a second subset of the documents data (paragraph [0036]...the historical data 112 can include respective data subsets 212.sub.1 . . . 212.sub.c which pertain to each of the services that are to be generated); and
deciding to ingest the second subset through a third plurality of sub-pipelines (1066, 1067) including a sixth sub-pipeline (1066)  having a sixth set of engines (10661,  10662, 1066e) and a seventh sub-pipeline (1067)  having a seventh set of engines (10671,  10672, 1067g), the seventh set of engines being independent from the sixth set of engines and being coupled to the sixth set of engines to receive data therefrom, none of the engines of the third plurality of sub-pipelines being in a common class with any of the engines of the first plurality of sub-pipelines, none of the engines of the third plurality of sub-pipelines being in a common class with any of the engines of the second plurality of sub-pipelines (paragraph [0030]...each of the pipelines 106.sub.1 . . . 106.sub.n can be made up of a plurality of process blocks wherein one or more of the process blocks pertain to a component process. Furthermore, each process block represents a respective service published to the virtual automated assistance system 100. The services are accessible to the task owners within the virtual automated assistance system 100 for building pipelines within their respective secure environments).


Claim 9 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 10 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 

Claim 11 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claim 12 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 

Claim 13 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons as above. 

Claim 14 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons as above. 

Claim 15 has similar limitations as claim 8. Therefore, the claim is rejected for the same reasons as above. 



Claim 17 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 

Claim 18 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claim 19 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 

Claim 20 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons as above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2122